Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 1 of 13 PagelD#: 7

State of Louisiana
Secretary of State
Legal Services Section
03/15/2019 P.O, Box 94125, Baton Rouge, LA 70804-9125
(225) 922-0415

HARTFORD ACCIDENT & INDEMNITY COMPANY
C/O CT CORPORATION SYSTEM

3867 PLAZA TOWER OR

BATON ROUGE, LA 70816

Suit No.; 20191060
15TH JUDICIAL DISTRICT COURT
LAFAYETTE PARISH

LAFAYETTE BALLET THEATRE
Vs
AMERICAN HARLEQUIN CORP, ET AL

Dear Sir/Madam:

| am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
this document, please return it to the above address with a letter of explanation. All other questions regarding this
document should be addressed to the attorney that filed this proceeding.

Yours very truly,
R. KYLE ARDOIN
Secretary of State
Served on: R. KYLE ARDOIN Date: 03/14/2019
Served by: E CUMMINS Title: DEPUTY SHERIFF
No: 1111777

TG

 

ce

EXHIBIT

 

 

 

 

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 2 of 13 PagelD#: 8

Te

LAFPC.CV.54488275

cc_telilly
Ordered by Atty.: JENNA H. LINN
CITATION
LAFAYETTE BALLET THEATRE FIFTEENTH JUDICIAL DISTRICT COUR
vs DOCKET NUMBER: C-20191060 A /

AMERICAN HARLEQUIN CORP, ET AL PARISH OF LAFAYETTE, LOUISIANA

 

STATE OF LOUISIANA 3. SERVED on
E ARDO
TO: HARTFORD ACCIDENT & INDEMNITY COMPANY IN
THROUGH ITS AGENT: MAR 14 2019
LOUISIANA SECRETARY OF STATE SECRETAR
8585 ARCHIVES AVE. ARY OF STATE
BATON ROU GE, LA 70809 COMMERCIAL DIVISION

of the Parish of E. Baton Rouge

You are hereby cited to comply with the demand contained in the petition, a certified copy of which
accompanies this citation, (exclusive of exhibits). You should file an answer or other pleading to said petition
in the office of the Clerk of the FIFTEENTH JUDICIAL DISTRICT COURT, in the Lafayette Parish
Courthouse, Lafayette, Louisiana, within fifteen (15) days after the service hereof. Alternatively, your failure to
comply herewith will subject you to the penalty of entry of default judgment against you.

Witness the Honorable Judges of said Court, this February 22, 2019.

r

 

Deputy Clerl/of Gqurt
Lafayette Parish

* Attached are the following documents:

ORIGINAL AND FAX FILED PETITION FOR DAMAGES

 

 

 

 

 

 

SHERIFF'S RETURN
LAFAYETTE PARISH SHERIFF
DATE SERVED: 20 TIME:
SERVED:
PERSONAL ( )
DOMICILIARY ( ) ON
UNABLE TO LOCATE MOVED( ) NO SUCH ADDRESS ( )
OTHER REASON:
RECEIVED TOO LATE FOR SERVICE ( )
SERVICE OF WITHIN PAPERS

COSTS FEE $. MILEAGE $ TOTAL$
DEPUTY

 

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 3 of 13 PagelD #: 9

 

"LAFAYETTE BALLET THEATRE . of —
1k
VERSUS ’ i Pe wert URT
*
AMERICAN HARLEQUIN * PARISH OF LAFAYETTE
CORPORATION, HARTFORD *
ACCIDENT & INDEMNITY * STATE OF LOUISIANA
COMPANY, HARTFORD CASUALTY *
INSURANCE COMPANY +
PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes Petitioner, Lafayette Ballet
Theatre (hereinafter referred to as “Petitioner”, “Plaintiff” or “LBT”), a nonprofit Louisiana
corporation, domiciled in Lafayette Parish, Louisiana, who respectfully represents as follows:

1.

Defendants herein are:

a. AMERICAN HARLEQUIN CORPORATION, a foreign corporation authorized to do
and doing business in the state of Louisiana and Parish of Lafayette;

b. HARTFORD ACCIDENT & INDEMNITY COMPANY, a foreign insurer, authorized
to do and doing business in the state of Louisiana; and

c. HARTFORD CASUALTY INSURANCE COMPANY, a foreign insurer, authorized to
do and doing business in the state of Louisiana.

De
In July, 2017, Plaintiff contracted American Harlequin Corporation (“Harlequin”) to
furnish and install a Liberty Sprung Pane! System with Studio (NYC Ballet Gray-STU406) as
performance surface (the “flooring system”).
3.
The flooring system was installed in-Plaintiff's dance studio by Harlequin, and/or its
agents, in Lafayette on or about September 30, 2017 through October 2, 2017.
4.

The total costs for the flooring was $79,098.97; Plaintiff paid Harlequin said amount in

5;
Harlequin knew the particular use that the Plaintiff intended for the flooring system and/or
the Plaintiffs particular purpose for having Harlequin install the flooring system.
6.
Plaintiff relied on Harlequin’s skill and/or judgment in selecting and installing the flooring

system.

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 4 of 13 PagelD #: 10

.

te

The flooring system has failed to reasonably perform as Harlequin represented that it

would. In particular, there are ripples in the vinyl top layer of the flooring.
8.

Plaintiff contends, when delivered, the flooring system was defective in materials and

workmanship, with such defects being discovered within the warranty periods.
9.

Plaintiff allowed Harlequin numerous opportunities to correct the problems with the
flooring system. Harlequin has attempted to remedy the problems but its efforts have been to no
avail.

10.
The defects in the flooring system have substantially impaired its use, value and safety.
11.

As a result of the sale of the flooring system by Harlequin to Plaintiff, an implied warranty
of merchantability arose in the transaction which included a guarantee that the flooring system was
fit for the ordinary purposes for which such flooring system is purchased,

. 12.

Harlequin has breached such implied warranty.

13.

Further, pursuant to the contract entered into between Harlequin and Ptaintiff, Harlequin
warranted that the liberty panels sprung flooring would be free of any defects in material or
workmanship for a period of two years and that the cascade vinyl would be free from any defects
in material of workmanship for five years.

14.

Harlequin has breached such express warranties.

VIOLATIONS OF THE LOUISIANA REDHIBITION LAWS
15.

Plaintiff re-alleges and incorporates by reference herein each and every allegation set forth

in the preceding paragraphs.

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 5 of 13 PagelD #: 11

16.

The defects described in the flooring system meet the definition of a redhibitory defect as

defined in La. Civil Code Articles 2520, et seq.
17.

Plaintiff has provided Harlequin sufficient opportunity to repair the defective flooring
system.

18.

Plaintiff has performed each and every duty required of it under Louisiana Redhibition
Laws.

19,

The hidden defects in the flooring system existed at the time of sale, but were not
discovered until on or about February 17, 2018. The flooring system is not usable for its intended
purpose and neither Plaintiff nor a reasonable prudent buyer would have purchased the flooring
system had they known of the defects prior to the sale.

20.

Plaintiff is entitled to a rescission of the sale, return of the purchase price, plus all collateral
costs of the sale and out of pocket expenses.

21.

Under Louisiana Redhibition laws, Plaintiff is entitled to recover a sum equal to the amount
of costs and expenses, including attorney’s fees.

VIOLATIONS OF LOUISIANA CONTRACTORS? LAWS
22.

Plaintiff re-alleges and incorporates by reference herein each and every allegation set forth
in the preceding paragraphs.

23.

Further, pursuant to 46 La. Admin. Code Pt XXIX, 119, “Any person, company or entity
who undertakes, attempts to, or submits a price or bid or offer to perform work in construction
management or program management whose scope of authority and responsibility includes
supervision, oversight, direction, or in any manner assuming charge of the construction services
provided to an owner by a contractor or contractors in excess of $50,000 must possess a license

from this board [State Licensing Board for Contractors] in the major classification of building

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 6 of 13 PagelD #: 12

construction or heavy construction or highway, street, and bridge construction or municipal and
public works construction.”
24,

At no time during the installation of the subject flooring system did Harlequin, or its

subcontractor, possess a Louisiana contractor’s license.
25:

Pursuant to La. Stat. Ann. § 37:2160, “It shall be unlawful for any person to engage or
continue in this state in business of contracting, as defined in this Chapter, without having qualified
as a contractor under the provisions of this Chapter.”

26,

As a result of Harlequin’s failure to obtain a contractor’s license in the state of Louisiana,
the subject contract between Plaintiff and Harlequin is void. Alonzo v. Chifici, 526 So. 2d 237,
(La. Ct. App.), writ denied, 527 So. 2d 307 (La. 1988).

27,

Accordingly, Plaintiff has been damaged due to harlequin’s actions and/or inactions and is

entitled to the return of all funds paid under the subject contract with Harlequin.
28.

At all relevant time herein, it is believed that Defendant, Hartford Accident & Indemnity
Company provided a policy of commercial general liability insurance to Harlequin, which provides
coverage for the claims hererin.

29,

At all relevant time herein, it is believed that Defendant, Hartford Casualty Insurance
Company provided a policy of umbrella liability insurance to Harlequin, which provides coverage
for the claims hererin.

WHEREFORE, Plaintiff prays for judgment against Defendants, American Harlequin
Corporation, Hartford Accident & Indemnity Company, and Hartford Casualty Insurance
Company, as follows:

a. General, special and actual damages to be proven at trial;
b. Return of the purchase price of the subject flooring system, repair costs, and
damages;

c. Prejudgment and post judgment interest;

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 7 of 13 PagelD #: 13

.

d. Attorneys fees;
e. Costs of suit, expert fees, and litigation expenses; and

f. All other just and equitable relief.

Respectfully submitted:

Bankston & Associates, L.L.C.
8708 Jefferson Hwy, Suite A
Baton Rouge, Louisiana 70809

ne:(225) 766-3800

acsimile: 6-78

    

    

PLEASE SERVE:

American Harlequin Corporation
Through its registered agent:
Anderson Registered Agents, Inc.
3014 Dauphine Street

Suite 100-B

New Orleans, LA 70117

Hartford Accident & Indemnity Company
Through its agent:

Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809

Hartford Casualty Insurance Company
Through its agent:

Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809

FILED THise\ pay OF fb at

TRUE COPY ATTEGT, LAPAVET TP

epuly Clerk of a

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 8 of 13 PagelD#: 14

I

LAFAYETTE BALLET THEATRE ‘ x 3
; AR\GIQU0A

VERSUS *  15®JUDICIAL DISTRICT COURT.
F

AMERICAN HARLEQUIN * PARISH OF LAFAYETTE

CORPORATION, HARTFORD =

ACCIDENT & INDEMNITY * STATE OF LOUISIANA

COMPANY, HARTFORD CASUALTY *

INSURANCE COMPANY ‘

 

PETITION FOR D

NOW INTO COURT, through undersigned counsel, comes Petitioner, Lafayette Ballet
Theatre (hereinafter referred to as “Petitioner”, “Plaintiff” or “LBT”), a nonprofit Louisiana
corporation, domiciled in Lafayette Parish, Louisiana, who respectfully represents as follows:

1,

Defendants herein are: a INI > Ee Ke cD

a. AMERICAN HARLEQUIN CORPORATION, a foreign corporation authorized to do
and doing business in the state of Louisiana and Parish of Lafayette;

b. HARTFORD ACCIDENT & INDEMNITY COMPANY, a foreign insurer, authorized
to do and doing business in the state of Louisiana; and

c. HARTFORD CASUALTY INSURANCE COMPANY, a foreign insurer, authorized to
do and doing business in the state of Louisiana.

2.

In July, 2017, Plaintiff contracted American Harlequin Corporation (“Harlequin”) to
furnish and install a Liberty Spring Panel System with Studio (NYC Ballet Gray-STU406) as
performance surface (the “flooring system”).

3.

The flooring system was installed in Plaintiff's dance studio by Harlequin, and/or its

agents, in Lafayette on or about September 30, 2017 through October 2, 2017.
4,

The total costs for the flooring was $79,098.97; Plaintiff paid Harlequin said amount in

3.
Harlequin knew the particuler use that the Plaintiff intended for the flooring system and/or
the Plaintiff's particular purpose for having Harlequin install the flooring system.
6.

Plaintiff relied on Harlequin’s skill and/or judgment in selecting and installing the flooring

system.

t ‘d= SBOE “ON JOSSY 2 NOLSYNYS WVES°6 6107 S| “48
Uk) Oe lO . ™"

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 9 of 13 PagelD #: 15

ce

The flooring system has failed to reasonably perform as Harlequin represented that it

would, In particular, there are ripples in the vinyl top layer of the flooring.
8.

Plaintiff contends, when delivered, the flooring system was defective in materials and

workmanship, with such defects being discovered within the warranty periods.
2,

Plaintiff allowed Harlequin numerous opportunities to correct the problems with the
flooring system. Harlequin has attempted to remedy the problems but its efforts have been to no
avail.

10.
The defects in the flooring system have substantially impaired its use, value and safety.
11.

As a result of the sale of the flooring system by Harlequin to Plaintiff, an implied warranty
of merchantability arose in the transaction which included a guarantee that the flooring system was
fit for the ordinary purposes for which such flooring system is purchased.

12.

Harlequin has breached such implied warranty.

13.

Further, pursuant to the contract entered into between Harlequin and Plaintiff, Harlequin
warranted that the liberty panels sprung flooring would be free of any defects in material or
workmanship for a period of two years and that the cascade vinyl would be free from any defects
in material of workmanship for five years.

14.
Harlequin has breached such express warranties.
VIOLATIONS OF THE LOUISIANA REDHIBITION LAWS
15.
Plaintiff re-alleges and incorporates by reference herein each and every allegation set forth

in the preceding paragraphs.

Ed SBE “ON - heey 9 | cas
COs BN GOT S| gay SS¥ 2 NOLSNNVS © W756 6102 “GI “42

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 10 of 13 PagelID #: 16

16.
The defects described in the flooring system mect the definition of a redhibitory defect as
defined in La. Civil Code Articles 2520, et seq.
17.
Plaintiff has provided Harlequin sufficient opportunity to repair the defective flooring
system.
18.

Plaintiff has performed each and every duty required of it under Louisiana Redhibition

19.

The hidden defects in the flooring system existed at the time of sale, but were not
discovered until on or about February 17, 2018. The flooring system is not usable for its intended
purpose and neither Plaintiff nor a reasonable prudent buyer would have purchased the flooring
system had they known of the defects prior to the sale.

20.

Plaintiff is entitled to a rescission of the sale, return of the purchase price, plus all collateral
costs of the sale and out of pocket expenses.

Zi.

Under Louisiana Redhibition laws, Plaintiffis entitled to recover a sum equal to the amount
of costs and expenses, including attorney’s fees.

VIOLATIONS OF LOUISIANA CONTRACTORS’ LAWS
22.

Plaintiff re-alleges and incorporates by reference herein each and every allegation set forth
in the preceding paragraphs.

23.

Further, pursuant to 46 La. Admin. Code Pt XXIX, 119, “Any person, company or entity
who undertakes, attempts to, or submits a price or bid or offer to perform work in construction
management or program management whose scope of authority and responsibility includes
supervision, oversight, direction, or in any manner assuming charge of the construction services
provided to an owner by a contractor or contractors in excess of $50,000 must possess a license

from this board [State Licensing Board for Contractors] in the major classification of building

vd 980E %N QOSSY P NOLSYNYA —WYES:6 6102 “SI “424
Wold RCSB DZ SL ey

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 11 of 13 PagelD #: 17

re
Feb. 15.2019 9:52AM BANKSTON & ASSOC Moe - a 7

Ysoxaqur womspalysod pue ywomspnfery 0
‘sagewep
pre ‘sjsoo medar ‘mijsks Jauooy yoafqns amy Jo coud aseyamd om Jo umjsy “q
TEU} 72 UoAcdd aq 0} soetep [enyoe paw tetseds ‘fersay “8
‘SMOT[O} se ‘Kaedm07
asmemsuy Ayensed proypey pur ‘Auedmog Ayrowepul wz Wweptooy proyey ‘woyerodro;
umbaptey, Weopeury ‘sjuepueyeq isurese yuoudpl 103 skeid Qyoretd “AYOLTATHM
“MZazaY SUITETO OTH JJ
o#e1acco saptaord Torys “umMbapayy 0} somemsur Mey] eTTa1quin Jo Aotjod w paptaoid Auedt0E
aouBmsul AyenseD ploypey “Iepasyaq] yey) Padsrfed St yf “uforsY uy jeAsjar [TB IW
67
“arazaq SUITETO OT] IOF eBBIDA0S
sapraoid yor ‘umbapepy 01 couemsur Agen] jelowed fetorsunmios yo Aatjod e paptaord Auedaiog
AyMpNy 3 JWapIoy PlopEH ‘epuszaql prP poastyad St #1 Wamsy SUAy jwAgpaz [fe TY
82
‘mIMbapep TIM JaeHTOo yoalqns om Jopun pred spury [Te Jo wirysl aqy OF papa
S{ ple sMONSeN! 1o/pue stoyse $,uMbapey 0} ap padewep usaq sey pHureld ‘AfsuTprossy
‘Lt
"(8861 PD) LOE PZ OS LZS "paruap yum ‘dy ID eT)
‘LET PT “OS 9ZS ‘IOYtYD ‘a ozuo]y “ptoa st UMbapreyy pur FMHUte}Y aamyaq Jounuoo yalqns omy
‘eueIsMOT] JO Bes TH Ul swadT] 8 JO}IVNTOO v UTE}GO O} aMITEy 8, UMbapseH JO JMsaz v sy
‘97
. Jayden) siqy Jo suotstaord 3qy Japan 1o}s8yU09 & se
poutenb Sulawy jnompim “Ia\deyD simp wr pauyap se “SupsVNO Jo Ssoutstiq Ut ope}s Sit UT ONTOS
Jo ageSua 0} uoszed Aue 10F TrymeETUM 9q [PEGS I, ‘OOIT:LE § Taw Wis “eT 0} Jaensng
St
‘aSTAdT] S JO}EHUOS BUBISMOT B ssossod “JoyseQUOognsS
su 20 ‘umbeyrep pip waisks Zuoog joalqns om Jo UoLeTTeIsUT om GuLMp suIN OU Iv
"yZ
, WOHINYsTes syIOM TITQud

pue jediormur Jo moysnysmos aspuq pur Yeoqs ‘AemysIy 10 woyonysmoO> AaBoY JO WoHoNySsUOS
Std

FAX a e
DAY OF

d. Attorneys fees;

Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 12 of 13 PagelD #: 18

e. Costs of suit, expert fees, and litigation expenses; and

f. All other just and equitable relief.

Respectfully submitted:

Bankston & Associates, L-L.C.
8708 Jefferson Hwy, Suite A
Baron Rouge, Louisiana 70809

   

  
   

PLEASE SERVE:

American Harlequin Corporation
Through its registered agent:
Anderson Registered Agents, Inc.
3014 Dauphine Street

Suite 100-B

New Orleans, LA 70117

Hartford Accident & Indemnity Company
Through its agent:

Louisiana Secretary of State

8585 Archives Ave,

Baton Rouge, LA 70809

Hartford Casualty Insurance Company
Through its agent:

Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809

 

d 120

=

Depuly Clerk of Co

9d SBOE “ON
Dest Af ALM St de4

LSet : . Ain
Jenna H. Laon, Herat wo. 33246

A TRUE GORY. A
‘ele Yd 2014
DY. CLERK OF aS

JOSS 3 NOLSHNVS WHZS"6 6102 “SI “434

 
Case 6:19-cv-00470-MJJ-CBW Document 1-2 Filed 04/12/19 Page 13 of 13 PagelD#: 19

£1) Qlecasding Pile 2 0008541 ny
"STATE OF LOUISIANA :

FIFTEENTH JUDICIAL DISTRICT COURT
ACADIA, LAFAYETTE AND VERMILION PARISHES

CLOSURE ORD OR LAF PARISH CO OuUSs
THURSDAY, FEBRUARY 14, 2019

Considering the apparent failure of the plumbing system in between the second and
third floors of the Lafayette Parish Courthouse, and considering the substantial water
leakage resulting therefrom, all of which has caused a complete courthouse-computer-
system shut down, thereby making it impossible for the employees of the Fifteenth Judicial
District Court and the Lafayette Parish Clerk of Court to continue in the performance of
their official duties and for the general public to conduct business at the Lafayette Parish
Courthouse,
| IT JS HEREBY ORDERED that the Lafayette Parish Courthouse shall be closed for
the aftemoon of Thursday, February 14, 2019, beginning at 2:30 p.m. and lasting for the
remainder of the day, with the Courthouse to reopen as usual on Friday, February 15,
2019, unless further orders are issued with respect thereto.

SIGNED IN CHAMBERS at Lafayette, Loulsiana, this 14” day of February, 2019.

 

CHARLES G. FITZGERALD
CHIEF DISTRICT JUDGE

Filed This : -

 

Lafaystte Parish Cie”

 

 
